Title: To George Washington from Robert Morris, 8 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Philada August 8th 1782
                  
                  Having occasion to Answer a letter lately received from a Mr Creeden in New York, I beg leave to trouble You with the care of sending it in by such opportunity as may first occur.
                  I am preparing Money for the Contractors their demands so immediately on the back of the Pay Master Generals Notes due the 1st Inst. press me closely. I am most truely Dear Sir Your affectionate hble servt
                  
                     R. Morris
                  
               